Citation Nr: 1201608	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for myeloma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas that denied service connection for myeloma.

The Veteran also disagreed with the initial disability rating assigned for his service-connected degenerative joint disease of the left knee that was decided in September 2007.  He was issued a statement of the case in October 2008.  However, the Veteran limited his appeal to the issue of service connection for myeloma when he submitted his substantive appeal in November 2008.

The Veteran originally requested that he be afforded a VA hearing at the Board in Washington, D.C.  In August 2009, the Veteran's representative withdrew the request for a hearing.  

The appeal is remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from July 1982 to July 2002.  He submitted his current claim for service connection for myeloma in August 2006.  The Veteran asserted that he was diagnosed with the claimed disease within one year after his retirement from service in 2002.  In other statements he has maintained that his myeloma is due to exposure to a number of contaminants during his military service, to include in the Persian Gulf.  

The Board notes that the Veteran's DD 214 reflects the receipt of decorations for service in the Persian Gulf, and a DD 215 from January 2003, records specific dates of service in the Persian Gulf from January to March 1991.  

A review of the claims folder shows that the AOJ originally had to retrieve the Veteran's claims folder from it having been retired.  An electronic mail (e-mail) message from August 2006 reflects that a request was made to the VA Records Management Center (RMC) for the Veteran's claims folder.  The e-mail also noted that the material found by the AOJ consisted of the Veteran's service treatment records (STRs).  The RMC responded that same month that no additional records were found.

The Veteran's claim was denied in September 2007.  A review of the rating decision reflects that there was a previous claim from the Veteran as the rating decision documented his being service connected for bilateral flat feet, retinal holes in the periphery of both eyes without detachment, and hypertension.  The effective date for the grant of service connection was established as August 1, 2002, the day after the Veteran's retirement from service.  The rating decision also noted that the Veteran had previously been denied service connection for seasonal allergies.

The AOJ later obtained copies of VA records dated in February 2003 that consisted of examinations of the issues previously claimed by the Veteran.  It is clear that there was a prior claim from the Veteran with development and consideration of medical evidence that resulted in the grant of service connection for three issues and the denial of service connection for a fourth.  It is not clear what evidence was of record at the time.

On remand, the AOJ must make additional efforts to obtain the missing volume and/or records associated with the Veteran's original claim for benefits.  The efforts must be documented.  If the efforts are unsuccessful, a formal finding of unavailability must be made and placed in the claims folder.  At the least, the Veteran should be contacted for a copy of any rating actions and notifications that he may have received in conjunction with the initial claim.

In regard to the current claim, the Veteran did say he was diagnosed within one year of his retirement.  Records from his primary private physician, A. Murray, M.D., for a period dating back to June 2003 have been obtained.  The records do not support the Veteran's contention regarding when he was diagnosed.

Additional records from G. Custer, M.D., at the Kansas City Cancer Center, document a diagnosis of myeloma in June 2006.  An entry from June 14, 2006, provides a history of how the Veteran's myeloma came to be diagnosed in 2006.  It related to initial abnormal findings on routine laboratory tests done as part of a physical examination.  More detailed tests were done and the results established a diagnosis of myeloma.  

The records from Dr. Murray and Dr. Custer do not address the etiology of the Veteran's myeloma.  However, an entry from Dr. Custer, dated July 28, 2006, noted that the Veteran had an appointment at "VA Medical Center" to explore the possibility that the myeloma may be related to military service.  The entry noted that the Veteran had two tours of duty in the "Gulf Coast" [sic].  

There are no VA treatment records associated with the claims folder.  The only VA records relate to VA examinations provided in February 2003 or to VA examinations for other issues after the current claim was submitted.  On remand, the Veteran should be contacted and asked if he can remember being seen by VA for any evaluations unrelated to a claim for benefits.  The entry in Dr. Custer's records indicates that the Veteran may have had an appointment for a Persian Gulf War registry examination, although this is not certain based on the limited information in the entry.  In any event, even if the Veteran did not/does not inform VA of his being seen, VA has a duty to obtain outstanding VA records that may be related to his claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran submitted a letter from O. Aljitawi, M.D., in support of his claim in April 2009.  Dr. Aljitawi noted that the Veteran was diagnosed with multiple myeloma in June 2006.  He discussed the treatment provided.  He related the Veteran's symptoms that were associated with the diagnosis as well as the treatment for the myeloma.  Dr. Aljitawi further related the Veteran's statement of being exposed to a number of different contaminants in service.  However, he added nothing further.  He did not address whether there was any relationship to the alleged exposures and the Veteran's diagnosis of multiple myeloma.  The Veteran may wish to have Dr. Aljitawi provide a further opinion on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should conduct a search for the missing volume of the Veteran's claims folder or the records associated with the missing volume.  As noted above, it is apparent that there was an earlier claim for benefits by the Veteran that resulted in the grant of service connection for several issues as well as the denial of another issue.  The Veteran should be contacted and asked if he could provide copies of any evidence of his claim, the rating decision and notifications associated with the rating action.

The AOJ must document the efforts made to locate the missing records.  If the effort to locate the claims folder/records is unsuccessful, a formal finding to that effect must be included in the claims folder.

2.  The AOJ should contact the Veteran and ask him to identify any treatment or evaluation he has received from VA since his retirement in July 2002 aside from the examinations in February 2003.

Even if the Veteran does not respond, the AOJ should contact the VA medical center (VAMC) nearest the Veteran in 2006 to determine if there are any records for the Veteran.  He appears to have seen at the VAMC in Leavenworth, Kansas, in February 2003.  A request to that facility would be in order.  Further, a search of the Compensation and Pension Records Interchange (CAPRI) system should be undertaken for the VAMC in Kansas City.  The search should include any records for the Veteran, other than the already obtained records from February 2003.

3.  After undertaking any other development deemed appropriate, to include providing the Veteran with a VA examination should that became warranted based on the results of the above development, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

